In order to vacate the dismissal of this action, the plaintiff was required to demonstrate a reasonable excuse for her default in opposing the defendant’s motion, in effect, to vacate an order dated September 8, 2006, and a meritorious opposition to that *737motion (see Raciti v Sands Point Nursing Home, 54 AD3d 1014 [2008]; Simpson v Tommy Hilfiger U.S.A., Inc., 48 AD3d 389 [2008]; Joseph v GMAC Leasing Corp., 44 AD3d 905 [2007]). Here, the plaintiff failed to meet her burden. Rivera, J.P., Florio, Angiolillo, McCarthy and Chambers, JJ., concur.